In The

                           Court of Appeals

                Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-22-00199-CV
                         __________________


                IN RE BROOKE ADAMS MANUEL

__________________________________________________________________

                      Original Proceeding
        136th District Court of Jefferson County, Texas
                    Trial Cause No. D-205,780
__________________________________________________________________

                     MEMORANDUM OPINION

     Evidence of a position taken by a party opponent in an

administrative proceeding is relevant, though not dispositive, in a

lawsuit that concerns facts of consequence shared by the two disputes. In

this wrongful-death suit, the representative of the decedent’s estate,

Brooke Adams Manuel, asserted claims in contract and in tort against

the hospice care affiliated entities and its employee—a social

worker/grief counselor—whom the petitioner alleged developed an

improper relationship with the decedent, Frank Adams. According to the

                                   1
allegations in the petition, the employee used her influence to coerce and

exploit Frank Adams for her financial gain.

     Manuel, as the representative of the Estate of Frank Adams, served

a request for production on Karen Elizey Havens, the Real Party in

Interest, asking Havens to produce copies of documents relating

     to the complaint filed by Brooke Adams Manuel and/or her
     counsel that was submitted to the Texas State Board of Social
     Worker Examiners on May 12, 2020. This request includes
     any and all opinions, findings, and/or written responses,
     including any recorded statements (whether in written, audio
     or digital format), along with any supporting documentation
     that you submitted and/or received from the State of Texas
     and/or the Texas State Board of Social Worker Examiners
     relating to such complaint.

Havens objected to the request on several grounds, including relevance.

For example, she objected to responding and claimed the request was too

broad, not reasonably limited in scope, and not reasonably calculated to

lead to the discovery of admissible evidence. And she asserted the request

called for information protected by the attorney-client privilege.

     Manuel moved to compel after receiving Havens’ response. During

the hearing, Havens’ attorney offered to provide the trial court with a

letter he submitted to the Texas Behavioral Health Executive Board on

Havens’ behalf, asking that the trial court inspect the letter in camera


                                    2
and determine if the letter was discoverable. After examining the letter,

the trial court issued an order denying Manuel’s motion to compel. The

order denying the motion states the trial court denied the motion “for the

following reasons: Relevance[.]”

     Subsequently, Manuel petitioned for mandamus relief from the

order. In her petition, she argues the trial court abused its discretion in

finding the request she served on Havens did not seek information

relevant to the disputed issues in her suit. 1

     Mandamus is an extraordinary remedy, available when a trial court

clearly abuses its discretion and no adequate remedy exists through the

filing of an ordinary appeal. 2 When a trial court denies a party’s discovery

request, the petitioner may show that an abuse of discretion occurs by

showing (1) the trial court could have reached only one conclusion when

deciding whether the material sought was discoverable, (2) the trial court

erred in determining the law applicable to the dispute, or (3) the trial




     1See  Tex. R. Civ. P. 192.3, 194.2(b)(9).
     2In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36, 138 (Tex.

2004) (orig. proceeding).
                                     3
court erred in applying the law to the facts, even when the law is

unsettled. 3

      Generally, the rules that govern the scope of permissible discovery

allow parties to discover “any matter that is not privileged and is relevant

to the subject matter of the pending action, whether it relates to the claim

or defense of the party seeking discovery or the claim or defense of any

other party.” 4 The Rules of Civil Procedure go on to state it “is not a

ground for objection that the information will be inadmissible at trial if

the information sought appears reasonably calculated to lead to the

discovery of admissible evidence.” 5 The trial court should, however, limit

discovery when “the discovery sought is unreasonably cumulative or

duplicative” or “the burden or expense of the proposed discovery

outweighs its likely benefit[.]” 6

      Evidence is relevant if “it has any tendency to make a fact more or

less probable than it would be without the evidence” and “the fact is of




      3In re State Farm Lloyds, 520 S.W.3d 595, 604 (Tex. 2017) (orig.
proceeding).
     4Tex. R. Civ. P. 192.3(a).
     5Id.
     6Id. 192.4.

                                  4
consequence in determining the action.” 7 To be discoverable, evidence

need not necessarily be admissible, instead the information being sought

need only be reasonably calculated to lead to the discovery of admissible

evidence. 8

      In general, Manuel’s pleadings allege that Havens violated her

duties to Adams while treating him in the course and scope of her

employment as a social worker. Havens, through her attorney, told the

Board what Havens’ position was concerning Manuel’s allegations, which

assert that Havens engaged in an improper relationship with Adams.

The letter the attorney sent to the Board also addresses Manuel’s claims

alleging that Havens was assigned by her employer to Adams as a social

worker. Therefore, we cannot understand why the trial court deemed

Manuel’s request irrelevant given the issues in the administrative

proceeding, the issues in the lawsuit, and the rules governing discovery

in civil suits.

      When Havens responded to Manuel’s request to produce, she

argued that she was not working for Adams as his counselor or social


      7Tex.  R. Evid. 401.
       8In re K & L Auto Crushers, LLC, 627 S.W.3d 239, 248 (Tex. 2021)

(orig. proceeding).
                                    5
worker when their personal relationship developed. In this Court, she

argues that her position that she was not working for Adams when their

personal relationship developed was confirmed by John Brian. Brian

testified in a deposition that he was supervising Havens, who was then a

graduate student working on her master’s degree in social work, when

she accompanied him to a meeting where he counseled Adams. Havens

argues that Manuel is not entitled to mandamus relief because factual

disputes exist, and she concludes the trial court had the right to resolve

them in deciding whether Havens was entitled to the documents she

requested. And certainly, there are factual disputes: during Brian’s

deposition, he conceded on cross-examination that Havens signed the

bereavement plan of care that Brian and others created for Adams under

Medicare requirements as Adams’ social worker.

     But we look to the pleadings to decide what is within the scope of

discovery in a civil dispute. 9 Absent a finding of bad faith or falsity, we




     9In re Methodist Primary Care Grp., No. 14-17-00299-CV, 2017 WL
3480292, at *2 (Tex. App.—Houston [14th Dist.] Aug. 14, 2017, no pet.)
(“Courts measure the scope of discovery by the live pleadings regarding
the pending claims.”).
                                   6
must assume the allegations in the pleadings were filed in good faith.10

Manuel’s live pleadings (her First Amended Petition and First

Supplement to First Amended Petition) allege that Havens’ employer

assigned Havens to treat and provide grief counseling and social services

to Adams. She alleged the counseling sessions with Adams occurred in

2018, 2019 and 2020. And Manuel alleged it was first noticed that

“Havens began staying the night at Frank Adams’ home with frequency”

in the spring of 2019. According to Havens, around July 2019, Havens’

relationship with Adams became “highly inappropriate, given . . . Havens’

position as Frank Adams’ grief counselor and social worker.”

     So while Havens disputes Manuel’s claims, Havens’ relationship

with Adams, which according to the pleadings arose around July 2019, is

a fact of consequence in the dispute. Information related to whether she

was assigned to work for Adams by her employer is therefore not

irrelevant to the dispute, and information regarding those facts are in the

letter that Havens’ attorney sent the administrative licensing agency on




     10Inre Elara Signature Homes, Inc., No. 09-21-00068-CV, 2021 WL
1418235, at *2 (Tex. App.—Beaumont Apr. 15, 2021, orig. proceeding
[mand. denied]) (mem. op.).
                                7
Havens’ behalf when he addressed similar claims that either Manuel or

others had raised in the administrative proceeding.

     According to Havens, the trial court determined the document it

examined was not relevant because it contained a statement Havens had

not made under oath. To be sure, the representations that Havens’

attorney made to the Board were not statements made under oath and

are not statements he made with personal knowledge about whether they

were true. But Havens’ insistence that her attorney’s lack of personal

knowledge means he lacks relevant knowledge does not necessarily

follow.

     In the administrative proceeding, Havens’ counsel acted as her

agent. So the representations that her attorney made to the Board are

deemed to be representations made by Havens. 11 And unless the

documents Manuel sought are privileged, information compiled from




     11See  In re USAA Gen. Indem. Co., 624 S.W.3d 782, 790-91 (Tex.
2021) (orig. proceeding) (in a discovery mandamus, concluding that
USAA’s insistence that its corporate representative’s lack of personal
knowledge “necessarily equate[d]” to a “lack of relevant knowledge rings
hollow”); Dow Chemical Co. v. Benton, 357 S.W.2d 565, 568 (Tex. 1962)
(noting the general rule is that “as long as the attorney-client
relationship endures, with its corresponding legal effect of principal and
agent, the acts of one must necessarily bind the other as a general rule”).
                                    8
other sources in a document even if that document might for some other

reason be inadmissible may still be discoverable if the information in the

document is reasonably calculated to lead to the discovery of admissible

evidence. 12 But in this instance, the trial court’s analysis stopped at the

relevance step and went no further.

      We conclude the trial court abused its discretion by finding the

documents Manuel sought in her request were irrelevant to the dispute.

On the contrary, the evidence before the court shows the trial court, from

the evidence it examined in camera, could have reached only one

conclusion from examining that document—it contained relevant

evidence. Because the trial court clearly erred in applying the law to the

facts, we conclude Manuel lacks an adequate remedy through an

appeal. 13

      We are confident that the trial court will vacate its order of June

24, 2021. After vacating its order, the trial court should then consider

Havens’ remaining objections before deciding whether to grant Manuel’s




      12Inre USAA Gen. Indem. Co., 624 S.W.3d at 791.
     13In re Colonial Pipeline Co., 968 S.W.2d 938, 941 (Tex. 1998) (orig.

proceeding).
                                     9
motion to compel. A writ of mandamus shall issue only if the trial court

fails to comply.

     PETITION CONDITIONALLY GRANTED.

                                                 PER CURIAM

Submitted on July 7, 2022
Opinion Delivered August 4, 2022

Before Golemon, C.J., Kreger and Horton, JJ.




                                   10